ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Turner Construction Company                   )      ASBCA No. 62071
                                              )
Under Contract No. N40080-16-C-0156           )

APPEARANCES FOR THE APPELLANT:                       Robert J. Symon, Esq.
                                                     Amy E. Garber, Esq.
                                                      Bradley Arant Boult Cummings LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Ellen M. Evans, Esq.
                                                     Julie C. Ruggieri, Esq.
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

       This appeal was docketed on May 17, 2019. On July 16, 2019, prior to the filing
of a complaint, appellant filed a motion to dismiss this appeal without prejudice. The
government does not object to appellant's request. Accordingly, this appeal is dismissed
from the Board's docket without prejudice.

       Dated: August 22, 2019




                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62071, Appeal of Turner
Construction Company, rendered in conformance with the Board's Charter.


       Dated:
                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals


                                                                                            I